Citation Nr: 1226310	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to VA compensation benefits pursuant to 38 U.S.C.A. § 1151 for heart arrhythmia, weakness, dizziness, a liver disorder, and a stomach disorder.  

2.  Entitlement to service connection for claimed amyloidosis and ischemic heart disease manifested by arrhythmia, including as due to exposure to herbicides.

3.  Entitlement to an initial compensable rating for the service-connected peripheral neuropathy of the left lower extremity.  

4.  Entitlement to an initial compensable rating for the service-connected peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran's original claim included claimed bilateral peripheral neuropathy and impotence. The RO granted service connected for these disabilities in a January 2009 rating decision, they are no longer on appeal before the Board.  
 
The issues of service connection for amyloidosis and ischemic heart disease manifested arrhythmia and the claims for increased, compensable ratings for the service-connected peripheral neuropathy of each lower extremity are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran is not shown to have additional disability manifested by heart arrhythmia, weakness, dizziness, a liver disorder or stomach disorder that is due to VA hospital or medical treatment.   



CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for heart arrhythmia, weakness, dizziness, a liver disorder and a stomach disorder as due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  

The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  

In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2005, March 2006, October 2007 and December 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A.§ 5103A; 38 C.F.R.§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded a VA examination in August 2006.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Compensation under 38 U.S.C.A. § 1151

The Veteran contends that compensation benefits are warranted pursuant to the provisions of 38 U.S.C.A.§ 1151 for claimed additional disability resulting from his VA treatment with gemfibrozil.  Specifically, he reports developing heart arrhythmia, weakness, dizziness, elevated liver enzymes and stomach spasms due to treatment with this medication.  He stated that VA negligently did not discontinue the use of gemfibrozil when his side effects became apparent.   

In general, when a Veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151.  

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service connected if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.

A claim for benefits under the provisions of 38 U.S.C.A. § 1151 must be supported by medical evidence showing additional disability from VA hospitalization, or medical or surgical treatment.

To establish causation, the evidence must show that VA treatment resulted in additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran afterward had additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Additionally, hospital care, medical or surgical treatment, or examination cannot be found to cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault of VA's part, it must be shown that VA treatment caused additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such treatment without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d)(2).

The Veteran notes that, beginning in 1998, he was diagnosed with high triglycerides and was prescribed gemfibrozil at VA.  Shortly thereafter, he reports experiencing "fluttering" in his chest.  He advised his doctors of the arrhythmia and had his blood pressure medication changed, but continued to take the gemfibrozil.  

In April 2001, after the Veteran was found to have elevated liver enzymes, the gemfibrozil was eventually discontinued.  He also reported experiencing weakness and dizziness.  After the gemfibrozil was stopped, he reports continuing to experience arrhythmia and an intermittent elevation of his liver enzymes.

The Veteran underwent a VA examination in August 2006 when diagnoses of arrhythmia and peripheral neuropathy were recorded.  The Veteran also reported having stomach spasms and impotence, but no related diagnosis was made.  

The examiner opined that, if a patient was going to have an adverse reaction to a medication, it would begin when the patient was taking the drug and stop after discontinuation of the drug.  This was noted not to be the case with the Veteran and the use of the gemfibrozil.  

The examiner noted that the heart dysrrhythmia continued despite discontinuing the gemfibrozil.  Additionally, the peripheral neuropathy did not begin until after the Veteran had stopped taking the gemfibrozil.  

The VA examiner added that the Veteran had a documented history of fatty liver, suggesting that his elevated liver enzymes were due to the fatty liver, rather than the use of gemfibrozil.  Additionally, the examiner noted that the claimed stomach spasms also could have been more likely related to his documented gastroesophageal reflux disease (GERD), rather than the use of gemfibrozil.  

Finally, the examiner concluded that the Veteran's cardiac arrhythmia was most likely due to an ischemic area of the heart, which is not uncommon and not related to any medications that are prescribed for him.  

The VA examiner found no evidence of error in treatment based on his review of the record.  While the Veteran asserted that his symptoms were side effects of the gemfibrozil, the examiner found that the symptoms including arrhythmia and elevated liver enzymes continued after the Veteran ceased taking the medication.  Additionally, the examiner added that the peripheral neuropathy was not diagnosed until after the Veteran stopped treating with the medication.   

Based on a careful review of the record, the Board finds that there is no showing that VA failed to provide reasonable medical care to the Veteran in this case.  
There is no competent evidence showing negligence, error in judgment or lack of skill in the treatment, or other fault in the treatment provided to the Veteran by VA.  

Moreover, the preponderance of the evidence shows that the Veteran is experiencing additional disability manifested by heart arrhythmia, weakness, dizziness, elevated liver enzymes or stomach spasms that is causally linked to the use of the gemfibrozil.  

The Veteran has provided lay statements in support of his claims.  While he is able to describe his various symptoms, he is not qualified to render a medical opinion involving diagnosis or medial causation in this case.  38 C.F.R. § 3.159(a)(1); Davidson, 581 F.3d at 1316; Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever); Routen, 10 Vet. App. at 18 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In reaching this decision, the Board has considered the application of the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A.§ 1151 for heart arrhythmia, weakness, dizziness, a liver disorder and a stomach disorder, the doctrine cannot be applied in favor of the Veteran.  Gilbert, supra.



ORDER

Entitlement to compensation benefits under 38 U.S.C.A.§ 1151 for additional disability manifested by heart arrhythmia, weakness, dizziness, a liver disorder and a stomach disorder is denied.  


REMAND

The purpose of this remand is to schedule the Veteran for VA examinations to ascertain the current severity of the service-connected peripheral neuropathy of the lower extremities and to determine the nature and likely etiology of the claimed amyloidosis and heart arrhythmia.  

A current VA examination is required to determine the current severity of the service-connected disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Service connection was granted for the bilateral peripheral as due to the service-connected diabetes mellitus, Type II.  The ratings assigned for the service-connected bilateral peripheral neuropathy were based on the findings of a December 2008 VA examination.   

Thus, to fully address the Veteran's assertions, another examination is necessary to determine the current extent of the service-connected peripheral neuropathy of each lower extremity. 

Additionally, with regard to the Veteran's claim of service connection for amyloidosis, a VA examination is necessary to determine whether a diagnosis of this disorder is warranted.  

As a result of his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides.  In connection with such herbicide exposure, the diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e), and include AL amyloidosis as well as ischemic heart disease.  38 C.F.R. § 3.309(e) & 75 Fed. Reg. 53202, 53216 (August 31, 2010).  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   
 
To the extent that the VA examination in 2007 suggested that the claimed heart arrhythmia might be due to ischemia, the Board finds that a VA heart examination is needed to confirm such a relationship.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate action in order to contact the Veteran in order to have him identify all VA and non-VA treatment rendered for the service-connected bilateral peripheral neuropathy of the lower extremities and the claimed amyloidosis and heart arrhythmia.  The Veteran must be provided with the necessary authorizations for the release of any outstanding treatment records not currently on file.  The RO then should obtain copies of these records and associate them with the claims folder.

2.  The RO then should have the Veteran scheduled for VA examinations to determine the current severity of the service-connected peripheral neuropathy of the lower extremities and nature and likely etiology of the claimed amyloidosis and heart arrhythmia.   

The claims folder, and a copy of this remand, should be made available to each examiner who must acknowledge such receipt and review in any report generated as a result of this remand.  Each examiner should conduct appropriate interviews and undertake any indicated clinical testing to respond to the inquiries.  

With regard to the service-connected peripheral neuropathy, the designated examiner should report detailed examination findings to include identifying the level of impairment as being reflective of complete paralysis or severe, moderate or mild incomplete paralysis.  

With regard to the claimed amyloidosis, the designated examiner should provide an opinion as to whether the Veteran is found to have a diagnosis that can be linked to his presumed exposure to Agent Orange during his service in the Republic of Vietnam.

With regard to the claimed heart arrhythmia, the designated examiner should provide an opinion as to whether the Veteran is found to have a diagnosis of ischemic heart disease including any manifested by arrhythmia that can be linked to his presumed exposure to Agent Orange during his service in the Republic of Vietnam.  

3.  Thereafter, the RO should review the claims folder to ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After completing all indicated development, the RO should readjudicate the claims of increased ratings for the service-connected peripheral neuropathy of each lower extremity and service connection for amyloidosis and heart arrhythmia in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


